e/3/20f8ase 4:17-cv-00186-RLY-DML Docusimcntubtamas- réRled-Chdoead siPage 1 of 3 PagelD #: 4600

CULOTTA & CULOTTA Clay Culotta <clay@culottalaw.com>

TRORNEYS AT.

 

 

FOR TIM- Spay/Neuter Big Cats

wildlifeinneed@aol.com <wildlifeinneed@aol.com> Mon, Jun 3, 2019 at 2:32 PM
To: wildlifeinneed@aol.com, cacajess@aol.com, clay@culottalaw.com

Tim,
See the whole thread, below.
Clay, Tim said you needed this correspondence.

-Jess

----- Original Message-----

From: wildlifeinneed <wildlifeinneed@aol.com>
To: Brian.Lewis <Brian.Lewis@btlaw.com>
Sent: Mon, Feb 11, 2019 09:46 PM

Subject: RE: [EXTERNAL]Spay/Neuter Big Cats

Brian,

Well as you stated, PETA does not consider me an expert and | guess they are entitled to their opinion. The thing is, | do
not consider them experts either. So therefore | guess we are at a standstill on this issue. I'm also entitled to not only my
opinions but also the facts. The fact is that | do not have to report to PETA for absolutely anything. They are in no way a
governing agency !!!! So as you stated earlier, PETA is not against me having the proceedures of spaying and/or
neutering my big cats done, so | will just take it from there.

Thanks,

Tim

Sent from AOL Mobile Mail
Get the new AOL app: mail.mobile.aol.com

On Monday, February 11, 2019, Lewis, Brian <Brian.Lewis@btlaw.com> wrote:

Dear Mr. Stark:

PETA does not consider you an expert, and especially not an expert on anesthesia of Big Cats. We
again request the information set forth below.

Brian Lewis

Direct (312) 214-5608

brian.lewis@btlaw.com EXHIBIT

(VM

 

https://mail.google.com/mail/u/07ik=373dc993d5&view=pt&search=all&permmsgid=msg-f%3A 163534524 7668243575&simpl=msg-f%3A16353452476... 1/3
s/sz0fase 4:17-cv-00186-RLY-DML Doculonestai3 Mb8- FOR euh-QpA0behe sipage 2 of 3 PagelD #: 4601

BARNES &
THORNBURG ur

 

From: wildlifeinneed@aol.com [mailto:wildlifeinneed@aol.com]
Sent: Monday, February 11, 2019 8:38 AM

To: Lewis, Brian

Subject: RE: [EXTERNAL]Spay/Neuter Big Cats

Dear Brian,

Thanks for getting back with me. | will proceed with these procedures but no where in my USDA license regulations
under the Animal Welfare Act or the Endangered Species Act does it state anywhere that | have to report to PETA
about how, when, or where | conduct any kind of procedures on any of my animals. As you stated, PETA does not
have a problem with me performing these procedures so how, when, and where will be decided between myself and
the attending, LICENSED veterinarian. This is a completely normal procedures in which any licensed veterinarian
would be qualified to perform. As far as the anesthesia is concerned, | myself have the full knowledge of what

dosage is required and how to administer it simply due to my own experience and expertise. | have well over 20 years
of experience in dealing with and conducting any and all proceedures on big cats because | have always assisted any
of the LICENSED veterinarians in which | have used to perform any kind of proceedures on any of my animals for well
over the last 20+ years. That in itself along with the daily care and upkeep of the large cats more than qualifies me as
an EXPERT.

Sent from AOL Mobile Mail
Get the new AOL app: mail.mobile.aol.com

On Tuesday, February 5, 2019, Lewis, Brian <Brian.Lewis@btlaw.com> wrote:

Dear Mr. Stark,

We have no objection to the concept of neutering/spaying. If you intend to proceed, we request the following
information:

1. The name of the Big Cats (including cubs) to be spayed/neutered;
2. A protocol for the procedures, including the manner and type of procedure; and,
3. The name of the vet and the vet's qualifications to provide anesthesia and perform the procedure.

We cannot agree that the procedures will not have any legal ramifications if the procedure falls below the standard of
care and constitutes a take under the ESA.

Brian Lewis
Direct (312) 214-5608
brian. lewis@btlaw.com

annem Original Message-----

htips://mail.google.com/mail/u/0?7ik=373dc993d5&view=pt&search=all&permmsgid=msg-f%3A 1635345247668243575&simpl=msg-f%3A16353452476... 2/3
s/3/20@ase 4:17-cv-00186-RLY-DML Do®tatasrtue83dib. FORM SGI Bidtage 3 of 3 PagelD #: 4602

From: Melisa Stark [mailto:wildlifeinneed@aol.com]
Sent: Monday, February 04, 2019 7:10 AM

To: Lewis, Brian

Subject: [EXTERNAL]Spay/Neuter Big Cats

Brian,

| want to inform you that | intend to spay and neuter some of the big cats on my property that are not currently
already.

| want to confirm that there will be no attempted ridicule from your client or any additional legal ramifications.

| want confirmation for myself and for the operating veterinarian of my choosing.

Thank you,

Tim Stark
3320 Jack Teeple Rd
Charlestown, IN 47111

CONFIDENTIALITY NOTICE: This email and any attachments are
for the exclusive and confidential use of the intended recipient. If
you are not the intended recipient, please do not read, distribute
or take action in reliance upon this message. If you have received
this in error, please notify us immediately by return email and
promptly delete this message and its attachments from your
computer system. We do not waive attorney-client or work product
privilege by the transmission of this message.

CONFIDENTIALITY NOTICE: This email and any attachments are

for the exclusive and confidential use of the intended recipient. If
you are not the intended recipient, please do not read, distribute
or take action in reliance upon this message. If you have received
this in error, please notify us immediately by return email and
promptly delete this message and its attachments from your

computer system. We do not waive attorney-client or work product
privilege by the transmission of this message.

https://mail.google.com/mail/u/07ik=373dc993d5&view=pt&search=all&permmsgid=msg-f%3A 163534524 76682435 75&simpl=msg-f%3A 16353452476... 3/3
